              Case 1:19-mj-02969-UA Document 2 Filed 03/25/19 Page 1 of 1


I H-11.Revised 8/2010

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------ x
    UNITED STATES OF AMERICA                                   ORDER APPOINTING COUNSEL
                                                               (Federal Defenders of New York, Inc.)
                        -v-
                                                                         /V( /!l4b 2/1~/
    fllr~/{; L~({f
                                                               Docket#

                                      Defendant

 ------------------------------------------------ x

     Because the above name defendant has testified under oath or otherwise satisfied this
Court that he or she: (1) is financially unable to employ counsel, and (2) does not wish to
waive counsel, and because the interest of justice so require, the FEDERAL DEFENDERS
OF NEW YORK, INC. is hereby appointed to represent the defendantin the above designated case
for the following purpose:

        Checkone)       ~             all proceedings

                                      bail/presentiment only

                                      other (specify)

         If the case proceeds to the U.S. District Court, the appointment shall remain in effect
until terminated or a s       stitute attorney is appointed.

Date
                                                     nature of U.S. Judge or Magistrate Judge
                                                   r by order of the Court:




 TO:     CLERK OF COURT
         United States District Court
         Southern District of New York

         Federal Defenders of New York, Inc.
         52 Duane Street, 10th Floor
         New York, New York 10007

 Copy 1 - Retain in Magistrate Judge File
 Copy 2 - To Federal Defenders of New York, Inc.
 Copy 3 - To U.S.D.C. Clerks Office (Attn: C.J.A. Clerk)
